Exhibit 10.5

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT is dated as of May 30, 2014, by and among THE ENSIGN
GROUP, INC., a Delaware corporation (“Ensign”), by and on behalf of itself and
each Affiliate of Ensign (as determined after the Distribution), and CARETRUST
REIT, INC., a Maryland corporation and currently a direct, wholly owned
subsidiary of Ensign (“PropCo”), by and on behalf of itself and each Affiliate
of PropCo (as determined after the Distribution). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Separation and Distribution Agreement.

RECITALS

WHEREAS, Ensign is the common parent of an affiliated group whose includible
corporations join in the filing of a consolidated U.S. federal income Tax Return
(the “Ensign Consolidated Group”);

WHEREAS, as of the date of this Agreement, PropCo is a wholly owned subsidiary
of Ensign and a member of the Ensign Consolidated Group;

WHEREAS, the board of directors of Ensign has determined that it is advisable
and in the best interests of Ensign and its stockholders to reorganize the
assets and liabilities of Ensign into two companies: (i) Ensign which, following
consummation of the transactions contemplated by the Separation Agreement, will
own and conduct the Ensign Business; and (ii) PropCo which, following
consummation of the transactions contemplated by the Separation Agreement, will
own and conduct the CareTrust Business;

WHEREAS, promptly after the Effective Time, Ensign will distribute all of the
issued and outstanding shares of PropCo to the holders of Ensign common stock
pursuant to the Distribution;

WHEREAS, it is the intention of the Parties that the Contribution and the
Distribution qualify as a reorganization within the meaning of
Sections 368(a)(1)(D) and 355 of the Code;

WHEREAS, in contemplation of the Reorganization and the Distribution, Ensign and
PropCo desire to set forth their agreement as to the rights and obligations of
Ensign, PropCo, and their respective Affiliates with respect to the
responsibility, handling and allocation of federal, state and local Taxes, and
various other Tax matters.

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants, and provisions of this Agreement, Ensign, PropCo, and their
respective Affiliates (as determined after the Distribution) mutually covenant
and agree as follows:

ARTICLE I. DEFINITIONS

“Adjustment” means an adjustment of any item of income, gain, loss, deduction,
credit or any other item affecting Taxes of a taxpayer pursuant to a Final
Determination.

“Affiliate” means any corporation, partnership, limited liability company, or
other entity directly or indirectly Controlled by the entity in question.

 

1



--------------------------------------------------------------------------------

“After Tax Amount” means any additional amount necessary to reflect (through a
gross-up mechanism) the hypothetical Tax consequences of the receipt or accrual
of any payment required to be made under this Agreement (including payment of an
additional amount or amounts hereunder and the effect of the deductions
available for interest paid or accrued and for Taxes such as state and local
income Taxes), determined by using the highest marginal corporate Tax rate (or
rates, in the case of an item that affects more than one Tax) for the relevant
taxable period (or portion thereof).

“Agreement” means this Tax Matters Agreement, including any schedules, exhibits,
and appendices attached hereto.

“Benefited Party” has the meaning prescribed in Section 2.05(c).

“Code” means the Internal Revenue Code of 1986, as amended.

“Contribution” means the contribution by Ensign of the assets described in
Article II of the Separation and Distribution Agreement to PropCo in exchange
for (i) the assumption or incurrence, as applicable, by PropCo and certain of
its Subsidiaries of the PropCo Liabilities, (ii) the issuance by PropCo to
Ensign or its Subsidiaries of shares of PropCo Common Stock, and (iii) the
distribution by PropCo, directly or indirectly, to Ensign of the PropCo Cash
Payment, all as more fully described in the Separation and Distribution
Agreement and the Ancillary Agreements.

“Control” means the ownership of stock or other securities possessing at least
50 percent of the total combined voting power of all classes of securities
entitled to vote.

“Deferred Tax Assets” means, as of a given date, the amount of deferred Tax
benefits that would be recognized as assets on a business enterprise’s balance
sheet computed in accordance with GAAP.

“Deferred Tax Liabilities” means, as of a given date, the amount of deferred Tax
liabilities that would be recognized as liabilities on a business enterprise’s
balance sheet computed in accordance with GAAP.

“Deferred Taxes” means, as of a given date, the amount of Deferred Tax Assets,
less the amount of Deferred Tax Liabilities.

“Effective Time” means 11:59 p.m. (Pacific time) on May 31, 2014.

“Ensign Consolidated Group” has the meaning set forth in the recitals.

“Ensign Group” means all entities that are Affiliates of Ensign immediately
after the Distribution, and entities that become Affiliates thereafter.

“Ensign Representation Letter” means an officer’s certificate in which certain
representations, warranties and covenants are made on behalf of Ensign and its
Affiliates in connection with the issuance of the Tax Opinions or Tax Ruling.

 

2



--------------------------------------------------------------------------------

“Equity Award” means employee restricted stock, employee stock options, or
deferred compensation granted, awarded or otherwise paid to a service provider
by Ensign or a member of the PropCo Group, as the case may be.

“FIN 48” means Financial Accounting Standard Board Interpretation Number 48:
Accounting for Uncertainty in Income Taxes.

“Final Determination” shall mean the final resolution of liability for any Tax
for a taxable period, including any related interest, penalties or other
additions to tax, (i) by a decision, judgment, decree, or other order by a court
of competent jurisdiction, which has become final and unappealable; (ii) by a
closing agreement or accepted offer in compromise under Section 7121 or
Section 7122 of the Code, or comparable agreements under the laws of other
jurisdictions; (iii) by any allowance of a Refund in respect of an overpayment
of Tax, but only after the expiration of all periods during which such Refund
may be recovered (including by way of offset) by the jurisdiction imposing such
Tax; or (iv) by any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.

“GAAP” means United States generally accepted accounting principles as in effect
at the Effective Time.

“Income Taxes” means any Taxes based upon, measured by, or calculated with
respect to: (i) net income or profits or net receipts (including, but not
limited to, any capital gains, minimum Tax or any Tax on items of Tax
preference, but not including sales, use, real or personal property, or transfer
or similar Taxes) or (ii) multiple bases (including corporate or franchise,
doing business and occupation taxes) if one or more bases upon which such Tax
may be based, measured by, or calculated with respect to, is described in clause
(i).

“Indemnified Party” has the meaning prescribed in Section 6.02.

“Indemnifying Party” has the meaning prescribed in Section 6.02.

“IRS” means the United States Internal Revenue Service.

“Liability Issue” has the meaning prescribed in Section 5.03(e).

“Non-Income Taxes” means any Taxes other than Income Taxes.

“Notified Action” has the meaning prescribed in Section 4.03(a).

“Party” means each of Ensign and PropCo.

“Person” has the meaning set forth in the Separation and Distribution Agreement.

“Post-Distribution Period” means any tax year or other taxable period beginning
after the Effective Time and, in the case of any Straddle Period, that part of
the tax year or other taxable period that begins at the beginning of the day
after the date of the Effective Time.

 

3



--------------------------------------------------------------------------------

“Pre-Distribution Period” means any tax year or other taxable period that ends
at or before the Effective Time and, in the case of any Straddle Period, that
part of the tax year or other taxable period through the end of the day of the
Effective Time.

“PropCo Group” means PropCo and Affiliates of PropCo immediately after the
Distribution, and entities that become Affiliates thereafter.

“PropCo Representation Letter” means an officer’s certificate in which certain
representations, warranties, and covenants are made on behalf of PropCo and its
Affiliates in connection with the issuance of Tax Opinions or a Tax Ruling.

“Refunds” has the meaning prescribed in Section 2.05(a).

“REIT” has the meaning prescribed in Section 4.02(e).

“Representation Letters” means the Ensign Representation Letter (or Letters) and
the PropCo Representation Letter (or Letters).

“Responsible Party” has the meaning prescribed in Section 5.03(a).

“Ruling Documents” means the Ruling Request, the appendices, attachments and
exhibits thereto, and any additional or supplemental information submitted to
the IRS in connection with the Ruling Request and the Tax Ruling.

“Ruling Request” means the private letter ruling request filed by Ensign with
the IRS dated August 22, 2013, pertaining to certain Tax aspects of the
Reorganization and the Distribution, and any supplemental submissions related
thereto.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement, dated as of May 23, 2014, by and between Ensign and PropCo.

“Separation Taxes” means any federal, state, and local Income Tax imposed on or
assessed against Ensign or the Ensign Consolidated Group in connection with the
Contribution and Distribution that would not have occurred had the Contribution
and Distribution not occurred.

“Straddle Period” means any taxable period beginning on or before the Effective
Time and ending after the Effective Time.

“Tax” and “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers’
compensation, unemployment, disability, property, ad valorem, value added,
stamp, excise, severance, occupation, service, sales, use, license, lease,
transfer, import, export, alternative minimum, estimated or other tax (including
any fee, assessment, or other charge in the nature of or in lieu of any tax),
imposed by any governmental entity or political subdivision thereof, and any
interest, penalty, additions to tax, or additional amounts in respect of the
foregoing.

 

4



--------------------------------------------------------------------------------

“Tax Attributes” means net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses, deductions,
credits or other comparable items, and assets basis, that could affect a Tax
liability for a past or future taxable period.

“Taxing Authority” means any national, municipal, governmental, state, federal
or other body, or any quasi-governmental or private body, having jurisdiction
over the assessment, determination, collection or imposition of any Tax
(including the IRS).

“Tax Controversy” has the meaning prescribed in Section 5.01(a).

“Tax Detriment” means, without double counting, the sum of (i) the amount of the
increase in the Tax liability of an entity (or of the consolidated or combined
group of which it is a member), whether temporary or permanent, for any taxable
period that arises, or may arise in the future, as a result of any adjustment
to, or addition or deletion of, a Tax Item in the computation of the Tax
liability of the entity (or the consolidated or combined group of which it is a
member), and (ii) the amount by which the entity’s (or consolidated or combined
group of which it is a member) Deferred Taxes are increased as a result of such
adjustment, addition, or deletion.

“Tax-Free Status of the Transactions” means the tax-free treatment accorded to
certain of the Transactions as set forth in the Tax Ruling and the Tax Opinions.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit, or any other item (including the basis or adjusted basis of property)
which increases or decreases Income Taxes paid or payable in any taxable period.

“Tax Opinions” means the opinions rendered by Skadden, Arps, Slate, Meagher &
Flom LLP and KPMG LLP, respectively, with respect to certain Tax aspects of the
Distribution.

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

“Tax Return” means any return, filing, questionnaire or other document required
to be filed, including requests for extensions of time, filings made with
estimated Tax payments, claims for Refund or amended returns, that may be filed
for any taxable period with any Taxing Authority in connection with any Tax or
Taxes (whether or not a payment is required to be made with respect to such
filing).

“Tax Ruling” means the IRS private letter ruling issued to Ensign on
February 12, 2014 in connection with the Ruling Request.

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

5



--------------------------------------------------------------------------------

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law or accounting firm, which firm is
reasonably acceptable to Ensign, to the effect that a transaction will not
affect the Tax-Free Status of the Transactions.

ARTICLE II. RESPONSIBILITY FOR TAXES

2.01 Responsibility and Indemnification for Taxes.

(a) From and after the Effective Time, without duplication, each of Ensign and
PropCo shall be responsible for, and shall pay its respective share of the
liability for Taxes of Ensign, PropCo, and their respective Affiliates, as
provided in this Agreement. Ensign and its Affiliates shall indemnify and hold
harmless PropCo and its Affiliates from and against any Taxes for which Ensign
is responsible pursuant to this Agreement, and PropCo and its Affiliates shall
indemnify and hold harmless Ensign and its Affiliates from and against any Taxes
for which PropCo is responsible pursuant to this Agreement.

(b) For the avoidance of doubt, all references to Taxes or Tax liabilities in
this Agreement refer to the actual amounts of Taxes paid or due and do not apply
to items or adjustments to items shown solely on a Party’s balance sheet or
other financial statement. There shall be no adjustments, payments, or
obligations among the Parties made pursuant to this agreement for any gains or
losses with respect to amounts shown on a Party’s balance sheet or other
financial statements and not specifically allocated herein, including but not
limited to FIN 48 reserves, Deferred Tax Assets, Deferred Tax Liabilities, and
other Tax accounting entries.

(c) Payments to Taxing Authorities and between the Parties, as the case may be,
shall be made in accordance with the provisions of this Agreement.

2.02 Indemnification.

(a) Generally.

(i) Ensign. Except as set forth in Sections 2.02(a)(ii) and 2.02(b), Ensign
shall be responsible for and shall indemnify and hold PropCo and its Affiliates
harmless from and against

(A) all Tax liability imposed on members of the Ensign Group or the PropCo Group
for all Pre-Distribution Periods, and

(B) all Tax liability imposed on members of the Ensign Group for all
Post-Distribution Periods.

(ii) PropCo. Except as set forth in Sections 2.02(a)(i) and 2.02(b), PropCo
shall be responsible for and shall indemnify and hold Ensign and its Affiliates
harmless from and against

(A) all Tax liability imposed on members of the PropCo Group for all
Post-Distribution Periods, and

 

6



--------------------------------------------------------------------------------

(B) Subject to Section 2.03, the responsibility for any Tax incurred in a
Straddle Period by any member of the PropCo Group shall be allocated between the
Pre-Distribution Period and the Post-Distribution Period as if such member
closed its financial accounting records as of the Effective Time and determined
the Tax attributable to the Pre-Distribution Period by applying the method of
tax accounting that has historically been used for the business of such member.

(b) Separation Taxes.

(i) Ensign. Ensign shall be responsible for and shall indemnify and hold PropCo
and its Affiliates harmless from and against

(A) 50% of all Separation Taxes not due to any act, failure to act, or omission
identified in this subsection (b) on the part of any member of the PropCo Group
or the Ensign Group, or any Separation Tax liability arising out of or in
connection with the accuracy of any description of events, facts, or
circumstances at or prior to the Effective Time as contained in or made in
connection with the Ruling Request, the Ruling Documents, the Tax Ruling, the
Tax Opinions, or other Ancillary Agreements, including any misrepresentation or
omission by Ensign or PropCo contained in any such document with respect to any
period prior to the Distribution, but excluding in each case for this purpose
any statement concerning a Party’s plan or intention with respect to actions or
operations after the Effective Time,

(B) 100% of all Separation Taxes arising out of, based upon, or relating or
attributable to any breach by Ensign of any representation, warranty, covenant,
or obligation contained in this Agreement, any other Ancillary Agreement, the
Ruling Request, the Ruling Documents, the Tax Opinions, any Ensign
Representation Letter, or otherwise made by Ensign in connection with the
Distribution, but excluding for this purpose the breach of any representations
(including those described in Section 4.01(b)(i)) not concerning a Party’s plan
or intention with respect to actions or operations after the Effective Time, and

(C) 100% of all Separation Taxes arising from any event following the
Distribution involving the stock or assets of Ensign or any of its Affiliates
which causes the Distribution to be a Taxable event to Ensign as a result of the
application of Section 355(e) of the Code or a similar provision of state or
local Tax law.

(ii) PropCo. PropCo shall be responsible for and shall indemnify and hold Ensign
and its Affiliates harmless from and against

(A) 50% of any Separation Taxes that are not due to any act, failure to act, or
omission identified in this subsection (b) on the part of any member of the
PropCo Group or the Ensign Group, or any Separation Tax liability arising out of
or in connection with the accuracy of any description of events, facts, or
circumstances at or prior to the Effective Time as contained in or made in
connection with the Ruling Request, the Ruling Documents, the Tax Ruling, the
Tax Opinions, or other Ancillary Agreements, including any misrepresentation or
omission by Ensign or PropCo contained in any such document with respect to any
period prior to the Distribution, but excluding in each case for this purpose
any statement concerning a Party’s plan or intention with respect to actions or
operations after the Effective Time,

 

7



--------------------------------------------------------------------------------

(B) 100% of all Separation Taxes arising out of, based upon, or relating or
attributable to any breach by PropCo of any representation, warranty, covenant,
or obligation contained in this Agreement, any other Ancillary Agreement, the
Ruling Request, the Ruling Documents, the Tax Opinions, any PropCo
Representation Letter, or otherwise made by PropCo in connection with the
Distribution, but excluding for this purpose the breach of any representations
(including those described in Section 4.01(a)(i)) not concerning a Party’s plan
or intention with respect to actions or operations after the Effective Time, and

(C) 100% of all Separation Taxes arising from any event post-Distribution
involving the stock or assets of PropCo or any of its Affiliates which causes
the Distribution to be a Taxable event to Ensign as a result of the application
of Section 355(e) of the Code or a similar provision of state or local Tax law.

(c) Transfer Taxes. Notwithstanding anything to the contrary herein, all
transfer, documentary, sales, use, stamp, registration and other such similar
Taxes, and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred in connection with consummation
of the transactions contemplated by this Agreement (“Transfer Taxes”) shall be
paid by PropCo, and PropCo will file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes, and, if required by
applicable law, Ensign will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation; provided, however, if
the Ensign fails to join in the execution of any such Tax Returns and other
documentation then PropCo shall be authorized to execute such Tax Returns and
other documentation on behalf of Ensign.

2.03 Allocation of Certain Income Taxes and Income Tax Items.

(a) If Ensign, PropCo, or any of their respective Affiliates is permitted but
not required under applicable federal, state, or local Tax laws to treat the
date of the Effective Time as the last day of a taxable period, then, in
accordance with Section 2.02(a)(ii)(B), the parties shall treat such day as the
last day of a taxable period under such applicable Tax law, and shall file any
elections necessary or appropriate to such treatment; provided that this
Section 2.03(a) shall not be construed to require Ensign or PropCo to change its
taxable year.

(b) If applicable Law does not require Ensign, PropCo, or any of their
respective Affiliates, as the case may be, to close its taxable year on the date
of the Effective Time, then the allocation of income or deductions required to
determine any Taxes or other amounts attributable to the portion of the Straddle
Period ending on, or beginning after, the Effective Time shall be made by means
of a closing of the books and records of the PropCo Group as of the Effective
Time; provided that (i) exemptions, allowances, or deductions that are
calculated on an annual or periodic basis shall be allocated between such
portions in proportion to the number of days in each such portion, and
(ii) property Taxes or other Non-Income Taxes that are calculated on an annual
or periodic basis and not assessed with respect to a transaction or

 

8



--------------------------------------------------------------------------------

series of transactions shall be allocated to the portion of the Straddle Period
ending on the Effective Time and the portion of the Straddle Period beginning
after the Effective Time in proportion to the number of days in each such
portion; provided, however, notwithstanding anything herein to the contrary,
Ensign and its Affiliates will remain solely responsible for any and all Taxes
for which they are responsible for under any lease of property from PropCo or
any of its Affiliates.

(c) Tax Attributes arising in a Pre-Distribution Period shall be allocated to
the Ensign Group and PropCo Group in accordance with the Code and Treasury
Regulations (and any applicable state, local, and foreign Laws). Ensign and
PropCo shall jointly determine the allocation of such Tax Attributes arising in
Pre-Distribution Periods as soon as reasonably practicable following the
Effective Time, and hereby agree to compute all Taxes for Post-Distribution
Periods consistently with that determination unless otherwise required by a
Final Determination.

(d) The Parties agree that, in connection with the Distribution, Ensign’s
current and accumulated earnings and profits will be allocated between Ensign
and PropCo based on their relative fair market values at the time of the
Distribution in accordance with Treasury Regulation § 1.312-10.

2.04 Treatment of Equity Awards.

(a) To the extent permitted by law, Ensign (or the appropriate Ensign Affiliate)
shall be entitled to and shall claim all federal income Tax deductions or other
Tax benefits resulting from the grant of any Equity Awards prior to the
Distribution, including with respect to any PropCo Restricted Stock Award (as
defined in the Employee Matters Agreement) issued pursuant to Section 5.2(b) of
the Employee Matters Agreement between the Parties, entered into as of the date
hereof (the “Employee Matters Agreement”) due to an individual holding an Ensign
Restricted Stock Award (as defined in the Employee Matters Agreement).

(b) To the extent permitted by law, with respect to Equity Awards granted after
the Effective Time, the Party that grants the award shall be entitled to claim
any Tax deduction or other benefit resulting from the grant and/or vesting of
the award.

(c) If, pursuant to a Final Determination, all or any part of a Tax deduction
claimed by Ensign pursuant to Section 2.04(a) is disallowed, then, to the extent
permitted by law, PropCo (or the appropriate PropCo Affiliate) shall claim such
Tax deduction. If PropCo (or its Affiliate) realizes a Tax benefit from the
claiming of such Tax deduction, PropCo shall pay the amount of such Tax benefit
to Ensign net of any Tax Detriment suffered by PropCo or its Affiliate in
connection therewith.

(d) Ensign shall withhold applicable Taxes and satisfy applicable Tax reporting
obligations with respect to the taxation of the Equity Awards referred to in
Section 2.04(a). The Party granting the award and claiming the deduction shall
withhold applicable Taxes and satisfy applicable Tax reporting obligations with
respect to the taxation of the Equity Awards referred to in Section 2.04(b). The
Parties to this Agreement shall cooperate so as to permit the party initially
claiming such deduction to discharge any applicable Tax withholding and Tax
reporting obligations.

 

9



--------------------------------------------------------------------------------

2.05 Tax Refunds.

(a) Except as provided in Section 2.04(c), the benefit of any Tax credits, Tax
Attributes, and any refund or credit of any overpayment of Taxes or estimated
Tax liabilities (“Refunds”), including any corresponding benefit arising out of
or related to any Tax liability that is the subject of this Agreement, will
remain with the party entitled to the benefit under applicable Tax law, as
modified by any applicable audit agreements or past practice of Ensign and its
Affiliates. No payments shall be made between the Parties to account for such
adjustment.

(b) Except as provided in Section 2.06, Ensign shall be entitled to all Refunds
for Taxes for which Ensign is responsible pursuant to Article II, and PropCo
shall be entitled to all Refunds for Taxes for which PropCo is responsible
pursuant to Article II. A Party receiving a Refund to which the other Party is
entitled pursuant to this Agreement shall pay the amount to which such other
Party is entitled within ten (10) days after the receipt of the Refund.

(c) In the event of an Adjustment relating to Taxes for which one Party is
responsible pursuant to Article II which would have given rise to a Refund but
for an offset against the Taxes for which the other Party is or may be
responsible pursuant to Article II (the “Benefited Party”), then the Benefited
Party shall pay to the other Party, within ten (10) days of the Final
Determination of such Adjustment an amount equal to the lesser of (i) the amount
of such hypothetical Refund or (ii) the amount of such reduction in the Taxes of
the Benefited Party, in each case, plus interest at the rate set forth in
Section 6621(a)(1) of the Code on such amount for the period from the filing
date of the Tax Return that would have given rise to such Refund to the payment
date.

(d) Notwithstanding Section 2.05(a), to the extent that a Party applies or
causes to be applied an overpayment of Taxes as a credit toward or a reduction
in Taxes otherwise payable (or a Taxing Authority requires such application in
lieu of a Refund) and such overpayment of Taxes, if received as a Refund, would
have been payable by such Party to the other Party pursuant to this
Section 2.05, such Party shall pay such amount to the other Party no later than
the due date of the Tax Return for which such overpayment is applied to reduce
Taxes otherwise payable.

(e) To the extent that the amount of any Refund under this Section 2.05 or
Section 2.06(b), as applicable, is later reduced by a Taxing Authority or in a
Tax Proceeding, such reduction shall be allocated to the Party to which such
Refund was allocated pursuant to this Section 2.05 or Section 4.02(b), as
applicable, and an appropriate adjusting payment shall be made.

2.06 Carrybacks.

(a) The carryback of any loss, credit, or other Tax Attribute from any
Post-Distribution Period shall be in accordance with the provisions of the Code
and Treasury Regulations (and any applicable state, local, or foreign Laws).

 

10



--------------------------------------------------------------------------------

(b) (i) Subject to Section 2.06(c) and (d), in the event that any member of the
PropCo Group realizes any loss, credit, or other Tax Attribute in a
Post-Distribution Period of such member, such member may elect to carry back
such loss, credit, or other Tax Attribute to a Pre-Distribution Period or
Straddle Period of Ensign. Ensign shall cooperate with PropCo and such member in
seeking from the appropriate Taxing Authority any Refund that reasonably would
result from such carryback (including by filing an amended Tax Return) at
PropCo’s cost and expense; provided, that Ensign shall not be required to seek
such Refund, and PropCo and such member shall not be permitted to seek such
Refund, in each case to the extent that such Refund would reasonably be expected
to materially adversely impact Ensign (including through an increase in Taxes or
a loss or reduction of a Tax Attribute regardless of whether or when such Tax
Attribute otherwise would have been used), in each case without the prior
written consent of Ensign, which consent shall not be unreasonably withheld or
delayed. PropCo (or such member) shall be entitled to any Refund realized by any
member of the Ensign Group or the PropCo Group resulting from such carryback.

(ii) Subject to Section 2.06(c) and (d), in the event that any member of the
Ensign Group realizes any loss, credit or other Tax Attribute in a
Post-Distribution Period of such member, such member may elect to carry back
such loss, credit or other Tax Attribute to a Pre-Distribution Period or
Straddle Period of such member. PropCo shall cooperate with Ensign and such
member in seeking from the appropriate Taxing Authority any Refund that
reasonably would result from such carryback (including by filing an amended Tax
Return) at Ensign’s cost and expense; provided, that PropCo shall not be
required to seek such Refund and Ensign and such member shall not be permitted
to seek such Refund, in each case to the extent that such Refund would
reasonably be expected to materially adversely impact PropCo (including through
an increase in Taxes or a loss or reduction of a Tax Attribute regardless of
whether or when such Tax Attribute otherwise would have been used), in each case
without the prior written consent of PropCo, which consent shall not be
unreasonably withheld or delayed. Ensign (or such member) shall be entitled to
any Refund realized by any member of the PropCo Group or the Ensign Group
resulting from such carryback.

(c) Except as otherwise provided by applicable Law, if any loss, credit or other
Tax Attribute of the Ensign Business and the PropCo Business both would be
eligible to be carried back or carried forward to the same Pre-Distribution
Period (had such carryback been the only carryback to such taxable period), any
Refund resulting therefrom shall be allocated between Ensign and PropCo
proportionately based on the relative amounts of the Refunds to which the Ensign
Business and the PropCo Business, respectively, would have been entitled had
such carryback been the only carryback to such taxable period.

(d) To the extent the amount of any Refund under this Section 2.06 is later
reduced by a Taxing Authority or a Tax Proceeding, such reduction shall be
allocated to the Party to which such Refund was allocated pursuant to this
Section 2.06.

 

11



--------------------------------------------------------------------------------

ARTICLE III. TAX RETURNS AND INFORMATION EXCHANGE

3.01 Tax Return Preparation Responsibility; Payment of Taxes Shown Thereon.

(a) Except as provided in Section 3.01(c), Ensign shall prepare and timely file
all Tax Returns for Pre-Distribution Periods for Ensign and its Affiliates,
including PropCo and its Affiliates, and all Tax Returns for Straddle Periods
for all members of the Ensign Group. In connection with each federal, state, and
local Tax Return that is required under this Agreement to be filed by Ensign for
taxable periods ending in 2014, PropCo shall timely furnish to Ensign Tax
information and documents as Ensign may reasonably request.

(b) To the extent that there are separate state or local Tax Returns
attributable to a member of the Ensign Group required to be filed by members of
the PropCo Group with respect to Pre-Distribution Periods, PropCo and Ensign
shall cooperate to ensure that such returns are correctly filed by the party
required to file such Tax Returns under applicable law.

(c) PropCo and its Affiliates shall prepare and timely file all Tax Returns for
Straddle Periods for all members of the PropCo Group. If Ensign is responsible
under Section 2.02(a) for a portion of any Tax reported on a Straddle Period Tax
Return for any member of the PropCo Group, PropCo shall provide Ensign with a
copy of such Tax Return at least thirty (30) days prior to its due date. Ensign
shall notify PropCo of any disagreement within 20 days of Ensign’s receipt of
such Tax Return. Any dispute shall be resolved pursuant to the procedures
provided by this Agreement.

(d) Subject to the written direction of Ensign, after the date of the
Distribution, PropCo shall not file (or allow any PropCo Affiliate to file) any
amended Tax Return or refund claim for any Pre-Distribution Periods.

(e) Ensign (and its Affiliates) shall be responsible for remitting payment of
any Taxes shown on a Tax Return which Ensign (or any of its Affiliates) is
responsible for filing. PropCo (and its Affiliates) shall be responsible for
remitting payment of any Taxes shown on a Tax Return which PropCo (or any of its
Affiliates) is responsible for filing.

(f) If Ensign remits a Tax payment, but PropCo is responsible pursuant to
Article II for all or a portion of the Tax shown on the applicable Tax Return,
then PropCo shall timely pay to Ensign that portion of the Tax for which PropCo
is responsible. If PropCo remits a Tax payment, but Ensign is responsible
pursuant to Article II for all or a portion of the Tax shown on the applicable
Tax Return, then Ensign shall timely pay to PropCo that portion of the Tax for
which Ensign is responsible. Such payments shall be requested and made in
accordance with the notice and payment provisions contained in Article VI.
Nothing in this Section 3.01 shall affect the allocation of responsibility for
Taxes as set forth in Article II.

3.02 Certain Items Related to Tax Return Preparation.

(a) All Tax Returns relating to a Pre-Distribution Tax Period shall be prepared
and filed by the specified party in a manner consistent with past Tax reporting
practices of the Ensign Group.

 

12



--------------------------------------------------------------------------------

(b) Unless otherwise required by a Taxing Authority, the Parties hereby agree to
prepare and file all Tax Returns, and to take all other actions, in a manner
consistent with this Agreement, the Separation and Distribution Agreement, the
Ancillary Agreements, applicable Law, the Tax Ruling, Ruling Documents, the
Ruling Request, the Tax Opinions, and any Representation Letter. All Tax Returns
shall be filed on a timely basis (taking into account applicable extensions) by
the party responsible for filing such Tax Returns under this Agreement;
provided, that if a Tax Return is to be signed by an officer of an entity
different from the party responsible for filing such Tax Return, the appropriate
Party shall have (or cause its Affiliate to have) the appropriate officer sign
such Tax Return promptly after presentation thereof for signature.

(c) Except as otherwise specifically provided for in this Agreement, Ensign
shall have the exclusive right, in its reasonable discretion, with respect to
any Tax Return for which it is responsible for the filing thereof pursuant to
this Agreement, to determine (i) the manner in which such Tax Return shall be
prepared and filed, including the accounting methods, positions, conventions and
principles of taxation to be used and the manner in which any Tax Item shall be
reported; (ii) whether any extensions may be requested; (iii) the election(s)
that will be made by Ensign, PropCo, or any of their Affiliates on such Tax
Return; (iv) whether any amended Tax Return shall be filed; (v) whether any
claim for Refund shall be made; (vi) whether any Refund shall be paid by way of
refund or credited against any liability for the related Tax; and (vii) whether
to retain outside firms to prepare or review such Tax Returns; provided, that
Ensign shall prepare all Tax Returns for which it has filing responsibility, to
the extent such Tax Returns reflect activities of the PropCo Group, in a manner
consistent with past Tax reporting practices with respect to such activities of
the PropCo Group, except as required by law or regulation.

(d) As soon as reasonably practicable following the Effective Time, and in any
event within 90 calendar days after filing the federal income Tax Return for the
Ensign Consolidated Group for the tax year that includes the Effective Time,
Ensign shall notify PropCo of the Tax Attributes associated with PropCo and each
of its Affiliates, and the Tax bases of the assets and liabilities transferred
to PropCo in connection with the Distribution. Ensign shall advise PropCo with
respect to any Final Determination of Tax Adjustments relating to the Ensign
Consolidated Group if such Final Determination of Tax Adjustments may affect any
Tax Attribute of any member of the PropCo Group after the Effective Time within
90 calendar days after such change is made or there is a Final Determination of
such change.

(e) Nothing in this Agreement shall be construed as a guarantee or
representation of the existence or amount of any loss, credit, carryforward,
basis, or other Tax Item or Tax Attribute, whether past, present, or future, of
Ensign, PropCo, or their respective Affiliates.

 

13



--------------------------------------------------------------------------------

ARTICLE IV. TAX TREATMENT OF THE DISTRIBUTION

4.01 Representations.

(a) PropCo.

(i) Ruling Documents. PropCo hereby represents and warrants that (i) it has
examined the Ruling Documents (including, without limitation, the
representations to the extent that they relate to the plans, proposals,
intentions, and policies of the PropCo Group), and (ii) to the extent in
reference to the PropCo Group, the facts presented and the representations made
therein are true, correct, and complete in all material respects.

(ii) Tax-Free Status. PropCo hereby represents and warrants that it has no plan
or intention of taking any action, or failing or omitting to take any action, or
knows of any circumstance, that could reasonably be expected to (i) cause the
Contribution and the Distribution to fail to qualify as a reorganization within
the meaning of Sections 368(a)(1)(D) and 355 of the Code or (ii) cause any
representation or factual statement made in this Agreement, the Separation and
Distribution Agreement, the Ancillary Agreements, the Ruling Request, the Ruling
Documents, the Tax Ruling, the Tax Opinions, or any PropCo Representation
Letter, as applicable, to be untrue in a manner that would have an adverse
effect on the qualification of the Contribution and the Distribution as a
reorganization within the meaning of Sections 368(a)(1)(D) and 355 of the Code
or the tax treatment described in the Tax Ruling or Tax Opinions of certain
aspects of the Reorganization and the Distribution.

(iii) Plan or Series of Related Transactions.

(A) PropCo hereby represents and warrants that, to the knowledge of PropCo and
the management of PropCo, neither the Distribution nor any related transactions
are part of a plan (or series of related transactions) pursuant to which a
Person will acquire stock representing a fifty-percent or greater interest
(within the meaning of Sections 355(d) and (e) of the Code) in PropCo or any
successor to PropCo.

(B) PropCo has no plan or intention to participate in, facilitate, undertake, or
otherwise permit any acquisition of PropCo after the Distribution pursuant to
which a direct or indirect acquisition of stock of PropCo would occur, which
would result in a direct or indirect acquisition of stock representing a 50
percent or greater interest (within the meaning of Sections 355(d) and 355(e) of
the Code) in PropCo or any successor to PropCo.

(C) PropCo and its Affiliates have no plan or intention to redeem, purchase, or
otherwise reacquire more than 20% of the capital stock of PropCo in one or more
transactions following the Effective Time.

(D) PropCo and its Affiliates have no plan or intention to (i) sell, exchange,
distribute, or otherwise dispose of, other than in the ordinary course of
business, all or a substantial part of the assets of any of the trades or
businesses relied upon in the Tax Ruling or Tax Opinions to satisfy
Section 355(b) of the Code; (ii) discontinue or cause to be discontinued the
active conduct of any of the trades or businesses relied upon in the Tax Ruling
or Tax Opinions to satisfy Section 355(b) of the Code; or (iii) cause the
occurrence of any restructuring pursuant to which PropCo ceases to be treated as
conducting the trade or businesses relied upon in the Tax Ruling or Tax Opinions
to satisfy Section 355(b) of the Code.

 

14



--------------------------------------------------------------------------------

(b) Ensign.

(i) Ruling Documents. Ensign hereby represents and warrants that (i) it has
examined the Ruling Documents (including, without limitation, the
representations to the extent that they relate to the plans, proposals,
intentions, and policies of the Ensign Group), and (ii) to the extent in
reference to the Ensign Group, the facts presented and the representations made
therein are true, correct, and complete in all material respects.

(ii) Tax-Free Status. Ensign hereby represents and warrants that it has no plan
or intention of taking any action, or failing or omitting to take any action, or
knows of any circumstance, that could reasonably be expected to (i) cause the
Contribution and the Distribution to fail to qualify as a reorganization within
the meaning of Sections 368(a)(1)(D) and 355 of the Code, or (ii) cause any
representation or factual statement made in the Separation and Distribution
Agreement, this Agreement, the other Ancillary Agreements, the Ruling Request,
the Ruling Documents, the Tax Ruling, the Tax Opinions, or any Ensign
Representation Letter, as applicable, to be untrue in a manner that would have
an adverse effect on the qualification of the Contribution and the Distribution
as a reorganization within the meaning of Sections 368(a)(1)(D) and 355 of the
Code or the tax treatment described in the Tax Ruling or Tax Opinions of certain
aspects of the Reorganization and the Distribution.

(iii) Plan or Series of Related Transactions.

(A) Ensign hereby represents and warrants that, to the knowledge of Ensign and
the management of Ensign, neither the Distribution nor any related transactions
are part of a plan (or series of related transactions) pursuant to which a
Person will acquire stock representing a fifty-percent or greater interest
(within the meaning of Sections 355(d) and (e) of the Code) in Ensign or any
successor to Ensign.

(B) Ensign has no plan or intention to participate in, facilitate, undertake or
otherwise permit any acquisition of Ensign after the Distribution pursuant to
which a direct or indirect acquisition of stock of Ensign would occur, which
would result in a direct or indirect acquisition of stock representing a 50
percent or greater interest (within the meaning of Sections 355(d) and 355(e) of
the Code) in Ensign or any successor to Ensign.

(C) Ensign and its Affiliates have no plan or intention to redeem, purchase or
otherwise acquire more than 20% of Ensign’s capital stock in one or more
transactions following the Effective Time.

(D) Ensign and its Affiliates have no plan or intention to (i) sell, exchange,
distribute or otherwise dispose of, other than in the ordinary course of
business, all or a substantial part of the assets of any of the trades or
businesses relied upon in the Tax Ruling or Tax Opinions to satisfy
Section 355(b) of the Code; (ii) discontinue or

 

15



--------------------------------------------------------------------------------

cause to be discontinued the active conduct of any of the trades or businesses
relied upon in the Tax Ruling to satisfy Section 355(b) of the Code, or
(iii) cause the occurrence of any restructuring pursuant to which Ensign ceases
to be treated as conducting the trade or businesses relied upon in the Tax
Ruling or Tax Opinions to satisfy Section 355(b) of the Code.

4.02 Covenants.

(a) The Parties shall not, and shall cause their Affiliates not to, take any
action or fail to take any action, where such action or failure would be
inconsistent with or have an adverse effect on the qualification of the
Contribution and the Distribution as a reorganization within the meaning of
Sections 368(a)(1)(D) and 355 of the Code or the tax treatment described in the
Tax Ruling or Tax Opinions of certain aspects of the Distribution.

(b) Unless otherwise required by a Taxing Authority or applicable law, the
Parties hereby agree to prepare and file all Tax Returns, and to take all other
actions, in a manner consistent with past practice.

(c) Unless otherwise required by a Taxing Authority or applicable law, the
Parties hereby agree to prepare and file all Tax Returns, and to take all other
actions, in a manner consistent with the characterization of the Reorganization
and the Distribution as described in the Ruling Request, the Ruling Documents,
the Tax Ruling, the Tax Opinions and the Ancillary Agreements.

(d) Actions Consistent with Representations and Covenants.

(i) PropCo shall not, and shall not permit any of its Affiliates to, take any
action or fail to take any action, where such action or failure to act would be
inconsistent with or cause to be materially untrue any material, information,
covenant, or representation in the Separation and Distribution Agreement, this
Agreement, the other Ancillary Agreements, the Tax Ruling, the Ruling Request,
the Ruling Documents (including, without limitation, the representations to the
extent that they relate to the plans, proposals, intentions, and policies of the
PropCo Group), the Tax Opinions, or any PropCo Representation Letter.

(ii) Ensign shall not, and shall not permit any of its Affiliates to, take any
action or fail to take any action, where such action or failure to act would be
inconsistent with or cause to be materially untrue any material, information,
covenant, or representation in the Separation and Distribution Agreement, this
Agreement, the other Ancillary Agreements, the Tax Ruling, the Ruling Request,
the Ruling Documents (including, without limitation, the representations to the
extent that they relate to the plans, proposals, intentions, and policies of the
Ensign Group), the Tax Opinions, or any Ensign Representation Letter.

(e) The Parties acknowledge that PropCo intends to qualify as a real estate
investment trust within the meaning of Section 856 of the Code (a “REIT”) for
the tax year ending December 31, 2014 and thereafter. Notwithstanding anything
to the contrary in this Agreement, (i) Ensign shall use its best efforts to
avoid taking any action and (ii) no action shall

 

16



--------------------------------------------------------------------------------

be taken pursuant to this Agreement, in each case, that could reasonably be
expected, as determined by Propco, to cause PropCo to fail to qualify as a REIT
for any taxable year. In furtherance of the foregoing, notwithstanding anything
to the contrary in Section 3.02(d), Ensign shall provide PropCo the amounts and
information relating to the Tax Attributes associated with PropCo and each of
its Affiliates, including the amount of earnings and profits and the Tax bases
of the assets and liabilities transferred to PropCo in connection with the
Distribution, to the extent reasonably necessary for PropCo to qualify as a REIT
for the tax year ending December 31, 2014.

4.03 Procedures Regarding Opinions and Rulings.

(a) If PropCo notifies Ensign that it desires to take one of the actions
described in Section 4.02 (a “Notified Action”), Ensign shall cooperate with
PropCo and use its reasonable best efforts to seek to obtain, as expeditiously
as possible, a supplemental ruling from the IRS or an Unqualified Tax Opinion
for the purpose of permitting PropCo to take the Notified Action unless Ensign
shall have waived the requirement to obtain such ruling or opinion. If such a
ruling is to be sought, Ensign shall apply for such ruling and Ensign and PropCo
shall jointly control the process of obtaining such ruling. In no event shall
Ensign be required to file any ruling request under this Section 4.03(a) unless
PropCo represents that (i) it has read such ruling request, and (ii) all
information and representations, if any, relating to any member of the PropCo
Group, contained in such ruling request documents are (subject to any
qualifications therein) true, correct, and complete. PropCo shall reimburse
Ensign for all reasonable costs and expenses incurred by the Ensign Group in
obtaining a ruling or an Unqualified Tax Opinion requested by PropCo within ten
(10) days after receiving an invoice from Ensign therefor.

(b) If Ensign requests a supplemental ruling or other guidance: (A) Ensign shall
keep PropCo informed in a timely manner of all material actions taken or
proposed to be taken by Ensign in connection therewith; (B) Ensign shall
(i) reasonably in advance of the submission of any documents relating to the
supplemental ruling provide PropCo with a draft thereof, (ii) reasonably
consider PropCo’s comments to such draft, (iii) provide PropCo with a final copy
of any documents relating to the supplemental ruling, (iv) provide PropCo with
notice reasonably in advance of, and PropCo shall have the right to attend, any
meetings with the Taxing Authority (subject to the approval of the Taxing
Authority) that relate to such supplemental ruling, and (v) provide PropCo with
a copy of such supplemental ruling.

4.04 Enforcement. The Parties acknowledge that irreparable harm would occur in
the event that any of the provisions of this Article IV were not performed in
accordance with their specific terms or were otherwise breached. The Parties
agree that, in order to preserve the qualification of the Contribution and the
Distribution as a reorganization within the meaning of Sections 368(a)(1)(D) and
355 of the Code, injunctive relief is appropriate to prevent any violation of
the foregoing covenants; provided, however, that injunctive relief shall not be
the exclusive legal or equitable remedy for any such violation.

 

17



--------------------------------------------------------------------------------

ARTICLE V. COOPERATION AND EXCHANGE OF INFORMATION

5.01 Cooperation.

(a) Notwithstanding anything to the contrary in the Separation and Distribution
Agreement or the Ancillary Agreements, Ensign and PropCo shall cooperate (and
shall cause each of their respective Affiliates to cooperate) fully at such time
and to the extent reasonably requested by the other Party in connection with the
preparation and filing of any Tax Return or the conduct of any Tax controversy,
including any audit, protest, or claim for refund, competent authority
proceeding, or litigation in Tax Court or any other court of competent
jurisdiction (a “Tax Controversy”) (including providing a power of attorney)
concerning any issues or any other matter contemplated under this Agreement or
otherwise as reasonably requested by the other Party. Each Party shall make its
employees and facilities available on a mutually convenient basis to facilitate
such cooperation.

(b) Notwithstanding anything to the contrary in this Agreement, if a Party
materially fails to comply with any of its obligations set forth in this
Section 5.01, upon reasonable request and notice by the other Party, the
non-performing Party shall (i) reimburse the other Party for any internal or
incremental costs incurred by such other Party in having its employees or agents
view or obtain such material, and (ii) to the extent such failure results in the
imposition of additional Taxes, be liable in full for such additional Taxes.

5.02 Retention of Records.

(a) The Parties shall retain and provide to one another on demand books,
records, documentation, information, or other materials (including computer
data) relating to any Tax Return, or any supplemental information necessary or
reasonably helpful to support any position taken therein until the later of
(x) the expiration of the applicable statute of limitation (giving effect to any
extension, waiver, or mitigation thereof) or (y) in the event any claim has been
made under this Agreement for which such information is relevant, the occurrence
of a Final Determination with respect to such claim.

(b) If at any time after the Effective Time a Party proposes to destroy
materials or information required to be retained pursuant to Section 5.02(a), it
shall first notify the other Party in writing and such other Party shall be
entitled to receive such materials or information proposed to be destroyed if
such materials or information relate to the other Party or any of its Affiliates
or any assets held by the other Party’s or any of its Affiliates.

5.03 Contest Provisions.

(a) Except as provided in Sections 5.03(b) and (c) with respect to “reasonable
participation,” the Party responsible for Taxes under Article II (the
“Responsible Party”) shall, with respect to a Tax Return, have the exclusive
right at its own cost, to control, contest and represent the interests of
Ensign, PropCo, and their respective Affiliates in any Tax Controversy related
to such Tax Return. Subject to Sections 5.03(b) and (c), such right to control
shall include the right, in the Responsible Party’s reasonable discretion, to
resolve, settle or agree to any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Tax
Controversy.

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Section 5.03(a), Ensign shall be
the Responsible Party with respect to any Tax Controversy that arises with
respect to a federal income Tax Return of the Ensign Consolidated Group
(including for this purpose, members of the PropCo Group); provided, however,
that at the request of Ensign or at PropCo’s option, PropCo shall reasonably
participate as described in Section 5.04 in the contest of a Tax Controversy of
the Ensign Consolidated Group for the 2014 calendar year.

(c) Notwithstanding anything to the contrary in Section 5.03(a) and (b), PropCo
shall be the Responsible Party with respect to any Tax Controversy that arises
with respect to a federal income Tax Return of the PropCo Group for calendar
year 2014; provided, however, that at the request of PropCo or at Ensign’s
option, Ensign shall reasonably participate as described in Section 5.04 in the
contest of such Tax Controversy.

(d) Notwithstanding anything to the contrary in Section 5.03(a), with respect to
any Straddle Period Tax Return, PropCo shall have the right to control and
contest any Tax Controversy related to such Tax Return; provided, however, that
at the request of Ensign, Ensign shall reasonably participate as described in
Section 5.04 in such Tax Controversy, or at the request of PropCo, Ensign shall
actively participate in contesting and defending any such Tax Controversy.
PropCo shall not settle, either administratively or after the commencement of
litigation, such Tax Controversy without the prior written consent of Ensign,
which shall not be unreasonably withheld, conditioned, or delayed. Reasonable
documented costs incurred by PropCo shall be paid and borne by the Parties in
accordance with their relative share of the reduction of any Tax liabilities
(including the avoidance of any increase in Tax liabilities) with respect to any
contests described in this Section 5.03(d). If there is no reduction in Tax
liabilities (including the avoidance of any increase in tax liabilities) then
any costs incurred resulting from any Tax claim with respect to any contests
described in this Section 5.03(d) shall be paid and borne by PropCo.

(e) Ensign shall use reasonable efforts to keep PropCo advised as to the status
of Tax audits and litigation involving any issue that relates to a Tax of PropCo
or any PropCo Affiliate or that could reasonably be expected to give rise to a
liability of PropCo or any of its Affiliates under this Agreement, and PropCo
shall use reasonable efforts to keep Ensign advised as to the status of Tax
audits and litigation involving any issue that relates to a Tax of Ensign or any
of its Affiliates or that could reasonably be expected to give rise to a
liability of Ensign or any Ensign Affiliate under this Agreement (in each case,
a “Liability Issue”). Ensign and PropCo shall promptly furnish to each other
copies of any inquiries or requests for information from any Taxing Authority or
any other administrative, judicial, or other governmental authority concerning
any Liability Issue pertaining to the other party.

5.04 Reasonable Participation.

(a) In the event that the non-controlling party elects or is required to
participate in the defense of a Tax Controversy pursuant to Section 5.03(b) or
5.03(c), the Responsible Party shall (i) provide the non-controlling party with
notice reasonably in advance of any proceeding relating to such Tax Controversy,
and (ii) consult in good faith with the non-controlling party on the resolution
of the Tax Controversy and on any written submissions in connection with such
Tax Controversy, including providing the non-controlling party with an
opportunity to review and provide comments on any written submission.

 

19



--------------------------------------------------------------------------------

(b) The non-controlling party shall have the right, at its expense, to be
present at, and participate in, any proceeding relating to such Tax Controversy
to the extent allowed by law.

(c) The Responsible Party shall not settle, either administratively or after the
commencement of litigation, such Tax Controversy without the prior written
consent of the non-controlling party, which shall not be unreasonably withheld,
conditioned, or delayed. If the non-controlling party withholds, conditions, or
delays consent in a manner deemed “unreasonable” by the Responsible Party,
Article VII shall govern the determination of unreasonable.

5.05 Information for Shareholders.

(a) Ensign shall provide each shareholder that receives PropCo stock pursuant to
the Distribution with the information necessary for such shareholder to comply
with the requirements of Section 355 of the Code and the Treasury Regulations
thereunder with respect to statements that such shareholders must file with
their federal income Tax Returns demonstrating the applicability of Section 355
of the Code to the Distribution.

(b) Ensign shall make available on its website the information required by
Section 6045B of the Code with respect to the effect of the Distribution on the
basis of Ensign and PropCo stock in the hands of a U.S. taxpayer.

ARTICLE VI. INDEMNITY OBLIGATIONS AND PAYMENTS

6.01 Indemnity Obligations. In addition to the obligations set forth in
Article II,

(a) The Ensign Group shall indemnify and hold harmless PropCo and any member of
the PropCo Group from and against any liability, cost, or expense, including,
without limitation, any fine, penalty, interest, charge, or accountant’s fee,
arising out of fraudulent or negligent preparation of any Tax Return or claim
for Refund filed by Ensign or an Ensign Affiliate for any period during which
PropCo or any member of the PropCo Group was or has been a member of the Ensign
Consolidated Group, or arising out of the untimely provision of information
required to be provided under this Agreement.

(b) The PropCo Group shall indemnify and hold harmless Ensign and any member of
the Ensign Group from and against any liability, cost, or expenses, including,
without limitation, any fine, penalty, interest, charge, or accountant’s fee,
arising out of fraudulent or negligent information, workpapers, documents, and
other items prepared by PropCo or any PropCo Affiliate used in the preparation
of any Tax Return or claim for Refund filed by Ensign or any Ensign Affiliate
for any period during which PropCo or any PropCo Affiliate was or has been a
member of the Ensign Consolidated Group, or arising out of the untimely
provision of information required to be provided under this Agreement.

 

20



--------------------------------------------------------------------------------

6.02 Notice. A Party making a claim for indemnification under this Agreement
(the “Indemnified Party”) shall provide the Party from whom such indemnification
is sought (the “Indemnifying Party”) with written notice of such claim
describing such claim in reasonable detail and accompanied by reasonable
documentation supporting such claim no later than twenty (20) calendar days
after the Indemnified Party (i) files a Tax Return reporting Taxes due which are
subject to reimbursement, or (ii) receives written notice from any Taxing
Authority with respect to a Final Determination of Taxes that may be subject to
indemnification under this Agreement; provided, however, that in the event that
timely notice is not provided, the Indemnifying Party shall be relieved of its
obligation to indemnify the Indemnified Party only to the extent that such delay
results in actual increased costs or actual prejudice.

6.03 Payment. In the event that the Indemnifying Party is required to make a
payment to the Indemnified Party pursuant to this Agreement, then to the extent
not otherwise provided for in this Agreement or in the Separation and
Distribution Agreement, such payment shall be made according to this
Section 6.03.

(a) All payments shall be made to the Indemnified Party or to the appropriate
Taxing Authority as specified by the Indemnified Party within the time
prescribed for such payment in this Agreement, or if no period is prescribed,
within twenty (20) calendar days after delivery of written notice of payment
owing together with a computation of the amounts due.

(b) Unless otherwise required by any Final Determination and other than for
purposes of Section 355(g) of the Code in accordance with the Tax Ruling, the
Parties agree that any payment made by one Party to the other Party (other than
payments of interest and payment of After Tax Amounts pursuant to
Section 6.03(c)) pursuant to this Agreement shall be treated for all Tax and
financial accounting purposes as payments with respect to stock (dividend
distributions or capital contributions, as the case may be) made immediately
prior to the Effective Time.

(c) If, pursuant to a Final Determination, it is determined that the receipt or
accrual of any payment made under this Agreement (other than payments of
interest) is subject to any Tax, the Party making such payment shall be liable
for (i) the After Tax Amount with respect to such payment, and (ii) interest at
the rate described in Section 6.03(e) on the amount of such Tax from the date
such Tax is due through the date of payment of such After Tax Amount. The Party
making a demand for payment pursuant to this Agreement and for a payment of an
After Tax Amount with respect to such payment shall separately specify and
compute such After Tax Amount. However, a Party may choose not to specify an
After Tax Amount in a demand for payment pursuant to this Agreement without
thereby being deemed to have waived its right subsequently to demand an After
Tax Amount with respect to such payment.

(d) In the event that PropCo determines that any payment provided for under this
Agreement could reasonably be expected to give rise to a successful challenge to
PropCo’s status as a REIT, then Ensign shall remit such payment in accordance
with reasonable written instructions provided by PropCo no less ten
(10) business days before such payment is to be made.

(e) Any payment that is required to be made pursuant to this Agreement (i) by
PropCo (or a PropCo Affiliate) to Ensign (or an Ensign Affiliate), or (ii) by
Ensign (or an Ensign Affiliate) to PropCo (or a PropCo Affiliate), that is not
made on or prior to the date that such payment is required to be made pursuant
to this Agreement shall thereafter bear interest at the rate established for
underpayments pursuant to Section 6621(a)(2) of the Code.

 

21



--------------------------------------------------------------------------------

ARTICLE VII. DISPUTE RESOLUTION

7.01 All disputes, controversies, or claims arising under or in connection with
this Agreement (including any dispute, controversy, or claim relating to the
breach, termination, or validity thereof) between or among any of Ensign or its
Affiliates and PropCo or its Affiliates shall be governed by Article X of the
Separation and Distribution Agreement or the procedures set forth in
Section 7.02 as determined by the Parties. If the Parties cannot agree as to
which procedure will govern such dispute, such dispute shall be resolved
pursuant to Article X of the Separation and Distribution Agreement. Each Party
agrees that the procedures set forth in Article X of the Separation and
Distribution Agreement or Section 7.02, as determined in Section 7.01, shall be
the sole and exclusive remedy in connection with any dispute, controversy, or
claim relating to any of the foregoing matters.

7.02 With respect to any dispute governed by this Section 7.02, the Parties
shall appoint a nationally recognized independent public accounting firm (the
“Accounting Firm”) to resolve such dispute. In this regard, the Accounting Firm
shall make determinations with respect to the disputed items based solely on
representations made by Ensign and PropCo and their respective representatives,
and not by independent review, and shall function only as an expert and not as
an arbitrator and shall be required to make a determination in favor of one
Party only. The Parties shall require the Accounting Firm to resolve all
disputes no later than thirty (30) days after the submission of such dispute to
the Accounting Firm, but in no event later than the due date for the payment of
Taxes or the filing of the applicable Tax Return, if applicable, and agree that
all decisions by the Accounting Firm with respect thereto shall be final and
conclusive and binding on the Parties. The Accounting Firm shall resolve all
disputes in a manner consistent with this Agreement and, to the extent not
inconsistent with this Agreement, in a manner consistent with the past practices
of Ensign and its Affiliates, except as otherwise required by applicable Law.
The Parties shall require the Accounting Firm to render all determinations in
writing and to set forth, in reasonable detail, the basis for such
determination. The fees and expenses of the Accounting Firm shall be paid by the
non-prevailing Party.

7.03 In order to facilitate the comprehensive resolution of related disputes,
all claims between any of the parties to a Dispute that arises under or in
connection with the Separation and Distribution Agreement, this Agreement, and
the other Ancillary Agreements may be brought in a single arbitration. Upon the
request of any party to an arbitration proceeding constituted under the
Separation and Distribution Agreement, this Agreement, and the other Ancillary
Agreements, the arbitral tribunal shall consolidate such arbitration proceeding
with any other arbitration proceeding relating to the Separation and
Distribution Agreement, this Agreement, and the other Ancillary Agreements, if
the arbitral tribunal determines that (i) there are issues of fact or law common
to the proceedings so that a consolidated proceeding would be more efficient
than separate proceedings, and (ii) no party to the Dispute would be unduly
prejudiced as a result of such consolidation through undue delay or otherwise.
In the event of different rulings on this question by the arbitral tribunal
constituted hereunder and another arbitral tribunal constituted under the
Separation and Distribution Agreement, this Agreement, and the other Ancillary
Agreements, the ruling of the arbitral tribunal constituted first in time shall
control, and such arbitral tribunal shall serve as the tribunal for any
consolidated arbitration. This Section 7.03 shall not apply to any claims
brought under Section 7.02.

 

22



--------------------------------------------------------------------------------

7.04 In the event of a Dispute, each party to the Dispute shall continue to
perform its obligations under the Separation and Distribution Agreement, this
Agreement, and the other Ancillary Agreements in good faith during the
resolution of such Dispute as if such Dispute had not arisen, unless and until
the Separation and Distribution Agreement, this Agreement, or the other
Ancillary Agreements, as applicable are terminated in accordance with their
provisions.

ARTICLE VIII. MISCELLANEOUS

8.01 Incorporation by Reference. The following sections of the Separation and
Distribution Agreement are hereby incorporated in this Agreement by reference to
the extent not inconsistent with any of the provisions set forth in this
Agreement: Section 12.3 (Amendments and Waivers); Section 12.4 (Entire
Agreement); Section 12.5 (Survival of Agreements); Section 12.9 (Counterparts;
Electronic Delivery); Section 12.10 (Severability); Section 12.11
(Assignability; Binding Effect); Section 12.12 (Governing Law); Section 12.13
(Construction); Section 12.14 (Performance); and Section 12.15 (Title and
Headings).

8.02 Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of Ensign, PropCo, and their respective Affiliates, and
nothing herein, express or implied, is intended to or shall confer upon any
third parties any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement.

8.03 Effectiveness. This Agreement shall become effective at 11:59 p.m. (Pacific
time) on May 31, 2014.

8.04 Changes in Law. Any reference to a provision of the Code, Treasury
Regulations, or a law of another jurisdiction shall include a reference to any
applicable successor provision or law. If, due to any change in applicable law
or regulations or their interpretation by any court of law or other governing
body having jurisdiction subsequent to the date specified in the preamble to
this Agreement, performance of any provision of this Agreement or any
transaction contemplated hereby shall become impracticable or impossible, the
Parties shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such provision.

8.05 Notices. All notices, requests, claims, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered (i) when delivered personally, (ii) if transmitted by facsimile, when
confirmation of transmission is received during the business hours of the
recipient or, if after such business hours, on the next business day, (iii) if
sent by registered or certified mail, postage prepaid, return receipt requested,
on the third business day after mailing, or (iv) if sent by nationally
recognized overnight courier, on the first business day following the date of
dispatch; and shall be addressed as follows or to such other address as
designated by either Ensign or PropCo, as the case may be:

 

  (a) If to Ensign, at:

The Ensign Group, Inc.

27101 Puerta Real, Suite 450

Mission Viejo, California 92691

Attention: Chad Keetch

 

23



--------------------------------------------------------------------------------

  (b) If to PropCo, at:

CareTrust REIT, Inc.

27101 Puerta Real, Suite 400

Mission Viejo, California 92691

Attention: William M. Wagner

8.06 Joint and Several Liability. PropCo and each PropCo Affiliate shall have
joint and several liability for any obligation of PropCo or a PropCo Affiliate
arising pursuant to this Agreement. Ensign and each Ensign Affiliate shall have
joint and several liability for any obligation of Ensign or an Ensign Affiliate
arising pursuant to this Agreement.

8.07 Expenses. Unless otherwise expressly provided in this Agreement, each Party
shall bear any and all expenses that arise from their respective obligations
under this Agreement.

8.08 Confidentiality. Each Party shall hold and cause its consultants and
advisors to hold in strict confidence, unless compelled to disclose by judicial
or administrative process or, in the opinion of its counsel, by other
requirements of law, all information written or oral concerning the other Party
hereto furnished it by such other Party or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(i) previously known by the Party to which it was furnished, (ii) in the public
domain through no fault of such Party, or (iii) later lawfully acquired from
other sources by the Party to which it was furnished), and each Party shall not
release or disclose such information to any other person, except its auditors,
attorneys, financial advisors, bankers, and other consultants and advisors who
shall be advised of the provisions of this Section 8.08. Each Party shall be
deemed to have satisfied its obligation to hold confidential information
concerning or supplied by the other Party if it exercises the same care as it
takes to preserve confidentiality for its own similar information.

8.09 Limitation on Damages. Each Party irrevocably waives, and no Party shall be
entitled to seek or receive, consequential, special, indirect or incidental
damages (including without limitation damages for loss of profits) or punitive
damages, regardless of how such damages were caused and regardless of the theory
of liability; provided that the foregoing shall not limit each Party’s
indemnification obligations set forth in the Separation and Distribution
Agreement and the Ancillary Agreements.

8.10 Consent by Affiliates. Each of Ensign and PropCo shall cause each of its
respective Affiliates (including any entity that becomes an Affiliate after the
date hereof) to consent to, and be bound by, the terms, conditions, covenants,
and provisions of this Agreement.

 

24



--------------------------------------------------------------------------------

8.11 Coordination with Separation and Distribution Agreement. The Parties agree
that this Agreement shall take precedence over any and all agreements among the
Parties with respect to Tax matters, including indemnification in respect of Tax
matters; provided, however, this Agreement shall not take precedence over any
Tax matter relating to the payment or reimbursement of Taxes that exists now or
in the future under any lease of property between Ensign and PropCo, or any of
their respective Affiliates, as the case may be, and any such Taxes shall be
governed exclusively by such leases without regard to this Agreement.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first written above.

 

THE ENSIGN GROUP, INC. By:    /s/ Christopher R. Christensen   Name: Christopher
R. Christensen   Title: President and Chief Executive Officer

 

CARETRUST REIT, INC. By:    /s/ Gregory K. Stapley   Name: Gregory K. Stapley  
Title: President and Chief Executive Officer